Citation Nr: 0638509	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  01-02 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the discontinuance of the veteran's Vocational 
Rehabilitation program benefits, pursuant to 38 U.S.C.A. 
Chapter 31, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which discontinued the veteran's 
participation in the Vocational Rehabilitation Program, 
pursuant to 38 U.S.C.A. Chapter 31.  

The Board notes that the issues of entitlement to service 
connection for a knee disability, and entitlement to an 
increased evaluation for the residuals of a left thumb 
injury, were the subject of a March 2004 Board remand, and 
are apparently still undergoing development pursuant to that 
remand.  After that development has been completed, those 
claims will be returned to the Board for adjudication.  
However, as they are not inextricably intertwined with the 
issue of restoration of the veteran's Vocational 
Rehabilitation Program benefits, there is no prejudice to the 
veteran with continuing with the adjudication of the instant 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


FINDINGS OF FACT

The veteran, who was participating in a vocational 
rehabilitation training program, did not maintain 
satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitation services.  


CONCLUSION OF LAW

The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective in October 2001, was proper.  38 U.S.C.A. §§ 
3111, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.197, 
21.362, 21.364 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002).  However, the VCAA is inapplicable to claims 
such as the one decided herein.  See Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the Court held that the 
VCAA, with its expanded duties, is not applicable to certain 
cases, pointing out that the statute at issue in their case 
was not found in Title 38, United States Code, Chapter 51 
(i.e. the laws changed by VCAA).  Likewise, the statute at 
issue in this matter is not found in Chapter 51, rather, it 
is found in Chapter 31. 

In any event, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provision of § 21.1032(a)."  In this case all 
relevant and probative evidence is contained in the veteran's 
Counseling/Evaluation Rehabilitation folder pertaining to the 
his application for Chapter 31 benefits and the evaluations 
and counseling records generated in connection with that 
application.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. 
§ 21.1(b)(1).   The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran.  38 C.F.R. § 21.1(b)(2). The third 
requirement is that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved.  38 C.F.R. § 21.1(b)(3).  

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The veteran's initial case status is 
"applicant" status.  38 C.F.R. § 21.182.  Once the existence 
of a qualifying service-connected disability is established 
under 38 C.F.R. § 21.40(a), an "initial evaluation" is 
scheduled.  38 C.F.R. § 21.50(a).  If the veteran attends the 
appointment for an initial evaluation, the veteran then 
progresses to "evaluation and planning status."  See 38 
C.F.R. § 21.180(e)(1)-(4).  During evaluation and planning 
status, it is determined whether the veteran has an 
employment handicap under 38 C.F.R. § 21.40(b) and whether 
achievement of a vocational goal is feasible, and a plan is 
developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status", as was 
the case with this veteran's claim.  38 C.F.R. § 21.57(a).  
See 38 C.F.R. § 21.188 (outlining the procedures for moving 
an applicant from "evaluation and planning" status to 
"extended evaluation" status).  If the veteran completes 
"evaluation and planning status," he or she moves to 
"rehabilitation to the point of employability" status; from 
there progresses to "employment services" status; and from 
there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 
21.190, 21.194, 21.196.

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  A 
veteran's case will be assigned to interrupted status when: 
(1) VA determines that a suspension of services being 
provided is necessary; and (2) either (i) a definite date for 
resumption of the program is established, or (ii) the 
evidence indicates the veteran will be able to resume the 
program at some future date, which can be approximately 
established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following: (1) if a veteran does not begin or continue 
the rehabilitation process, his or her case will be 
interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or re-entrance into the prescribed 
program at the time and place scheduled for the resumption of 
the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following: (1) the veteran 
declines to initiate or continue the rehabilitation process; 
(2) unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) the veteran voluntarily withdraws from the 
program; and/or (6) the veteran fails to progress in the 
program.

The Vocational Rehabilitation and Counseling Officer shall 
review each case in which discontinuance is being considered 
for a veteran with a service-connected disability rated 50 
percent or more disabling.  The Vocational Rehabilitation and 
Counseling Officer may utilize existing resources to assist 
in the review, including referral to the Vocational 
Rehabilitation Panel.  Except as noted, assignment of the 
veteran's case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find that: (1) the reason for the discontinuance has been 
removed; and (2) VA has determined his or her eligibility and 
entitlement under Chapter 31; (3) a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under 38 C.F.R. §§ 
21.362 and 21.364 must also meet the requirements for re- 
entrance into a rehabilitation program found in 38 C.F.R. § 
21.364.  VA is obligated to establish appropriate procedures 
to follow up on cases which have been placed in discontinued 
status, except in those cases reassigned from applicant 
status.  The purpose of such follow up is to determine 
whether: (1) the reasons for discontinuance may have been 
removed, and reconsideration of eligibility and entitlement 
is possible; or (2) the veteran is employed, and criteria for 
assignment to rehabilitated status are met.

38 C.F.R. § 21.362, pertaining to Satisfactory Conduct and 
Cooperation, provides:

        (a) General. The successful development and 
implementation of a program of rehabilitation services 
require the full and effective participation of the veteran 
in the rehabilitation process.

(1) The veteran is responsible for satisfactory 
conduct and cooperation in developing and 
implementing a program of rehabilitation services 
under Chapter 31;
(2) The staff is responsible for insuring 
satisfactory conduct and cooperation on the 
veteran's part; and
(3) VA staff shall take required action when the 
veteran's conduct and cooperation are not 
satisfactory. (See § 21.364)

(b) VA responsibility. VA shall make a reasonable effort to 
inform the veteran and assure his or her understanding of:

(1) The services and assistance which may be 
provided under Chapter 31 to help the veteran 
maintain satisfactory cooperation and conduct and 
to cope with problems directly related to the 
rehabilitation process, especially counseling 
services;
(2) Other services which VR&C staff can assist the 
veteran in securing through non-VA programs; and
(3) The specific responsibilities of the veteran in 
the process of developing and implementing a 
program of rehabilitation services, especially the 
specific responsibility for satisfactory conduct 
and cooperation.

(c) Veteran's responsibility.  A veteran requesting or being 
provided services under Chapter 31 must:

(1) Cooperate with VA staff in carrying out the 
initial evaluation and developing a rehabilitation 
plan;
(2) Arrange a schedule which allows him or her to 
devote the time needed to attain the goals of the 
rehabilitation plan;
(3) Seek the assistance of VA staff, as necessary, 
to resolve problems which affect attainment of the 
goals of the rehabilitation plan;
(4) Conform to procedures established by VA 
governing pursuit of a rehabilitation plan 
including:
(i) Enrollment and reenrollment in a 
course;
(ii) Changing the rate at which a course 
is pursued;
(iii) Requesting a leave of absence;
(iv) Requesting medical care and 
treatment;
(v) Securing supplies; and
(vi) Other applicable procedures.
(5) Conform to the rules and regulations of the 
training or rehabilitation facility at which 
services are being provided.

(d) Responsibility for determining satisfactory conduct and 
cooperation. VR&C staff with case management responsibility 
in the veteran's case will:
(1) Monitor the veteran's conduct and cooperation 
as necessary to assure consistency with provisions 
of paragraph (c) of this section.
(2) Provide assistance which may be authorized 
under Chapter 31, or for which arrangements may be 
made under other programs to enable the veteran to 
maintain satisfactory conduct and cooperation.

38 C.F.R. § 21.364, pertaining to Unsatisfactory Conduct and 
Cooperation, provides:

(a) General.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may reinstitute such services and 
assistance only if the counseling psychologist determines 
that:

(1) The unsatisfactory conduct or cooperation of 
such veteran will not be likely to recur; and
(2) The rehabilitation program which the veteran 
proposes to pursue (whether the same or revised) is 
suitable to such veteran's abilities, aptitudes, 
and interests.

(b) Unsatisfactory conduct or cooperation exists. When the 
case manager determines that the veteran's conduct and/or 
cooperation are not in conformity with provisions of § 
21.362(c), the case manager will:

(1) Discuss the situation with the veteran;
(2) Arrange for services, particularly counseling 
services, which may assist in resolving the 
problems which led to the veteran's unsatisfactory 
conduct or cooperation;
(3) Interrupt the program to allow for more intense 
efforts, if the unsatisfactory conduct and 
cooperation persist.  If a reasonable effort to 
remedy the situation is unsuccessful during the 
period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating 
circumstances are found.  When mitigating 
circumstances exist, the case may be continued in 
"interrupted" status until VA staff determines the 
veteran may be reentered into the same or a 
different program because the veteran's conduct and 
cooperation will be satisfactory, or if a plan has 
been developed, to enable the veteran to reenter 
and try to maintain satisfactory conduct and 
cooperation. Mitigating circumstances include:
(i) The effects of the veteran's service 
and nonservice-connected condition;
(ii) Family or financial problems which 
have led the veteran to unsatisfactory 
conduct or cooperation; or
(iii) Other circumstances beyond the 
veteran's control.

In a matter on appeal, after the evidence has been assembled, 
it is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

Reviewing the evidence of record, the Board notes that 
following the veteran's initial inquiries regarding 
Vocational Rehabilitation benefits, he was scheduled for 
Vocational Rehabilitation evaluation and testing in June 
2001.  The result of that testing indicated that the veteran 
was found to be in need of skills and training in the area of 
body shop and maintenance, which had been his prior job, 
although it was felt he might not be able to continue this 
type of work due to health problems.  The veteran was found 
to have the aptitude and skills necessary to perform tasks in 
mechanical shops or auto parts stores and other businesses 
related to automotive mechanics.  However, the evaluator 
indicated that, given the veteran's history of illnesses and 
inconsistent work, the veteran should consider employment 
other than his current self employment in his own body shop, 
for health reasons.

The veteran was then scheduled for an evaluation in June 2001 
to determine whether the veteran was entitled to vocational 
rehabilitation services.  The veteran at that time was found 
to have a serious employment handicap; however, the evaluator 
was unable to determine whether achievement of the veteran's 
vocational goal was reasonably feasible, and therefore an 
extended evaluation was required.  It was noted that the 
veteran initially wanted a formal degree or training in 
computers, and to get his teeth fixed.  The veteran stated 
that he wanted what was owed to him, specifically, a 
subsistence allowance.  The veteran also inquired into 
getting a pilot's license, which the counselor indicated 
would not be feasible due to the veteran's disabilities.  The 
counselor explained to the veteran that subsistence allowance 
is for veterans in school who are reasonably feasible with 
legitimate expectations that they will be employable.  The 
counselor noted that, due to the veteran's age, disabilities, 
and education level, going to college might not be the most 
reasonable vocational direction to take at this point in the 
veteran's life.

In early August 2001, the veteran was again seen to discuss 
vocational interests, aptitudes, and abilities.  At that 
time, the veteran discussed his interest in pursuing a Ph.D. 
program in theology.  The vocational counselor at that time 
noted several factors, including the veteran's limited or no 
previous college, his aptitudes, limited supply and demand in 
the field, wages, the veteran's age, and the length of time 
it would take to achieve a doctorate.  The counselor 
explained to the veteran that there needs to be a reasonable 
expectation that the veteran will pursue employment following 
vocational rehabilitation.  The veteran stated that he was 
not pursuing this degree in the hopes of finding employment.  
The counselor again stated that the vocational rehabilitation 
program was an employment program.  The counselor asked the 
veteran if he had inquired into such things as local pay and 
job opportunities in the area, and the veteran stated that he 
did not care about that, but felt he might be able to get 
speaking engagements on occasion.

The veteran's rehabilitation counselor at that time suggested 
that the veteran attend a local community college for two 
semesters, and maintain a 2.0 grade point average, after 
which consideration would be given for the veteran to pursue 
a Bachelors degree in theology.  The veteran stated that he 
would not attend the local community college, and that he was 
already enrolled in the United Theology Seminary for the fall 
2001 semester.  The veteran indicated that he had already 
made up his mind, and intended to pursue his Ph.D. degree 
from this seminary with or without assistance from the VA.  
The counselor then suggested that the veteran attend one 
semester of community college and show his ability to 
maintain a 2.0 over the course of that semester, and 
consideration for him to pursue his Bachelor's degree in 
theology would be given.  The veteran once again declined and 
stated that he had already made up his mind to attend the 
seminary.  The counselor stated that he did not want to set 
the veteran up for failure, and believed that attending the 
community college was the most feasible and/or reasonable 
direction at this time.  The veteran did not agree and the 
counselor indicated that the veteran would not cooperate in 
meeting the counselor even half way with the above 
recommendations.

The counselor then placed the veteran's case into an 
interrupted status for 30 days to give the veteran an 
opportunity to think over the counselor's recommendations.  
The counselor indicated that, at that time, he did not feel 
that the veteran's current vocational objective was rehab 
oriented, reasonable, or feasible.  The veteran was sent a 
letter in August 2001 which indicated that his vocational 
rehabilitation program had been interrupted because his 
vocational objective was not feasible.  The veteran was 
informed that he could not remain in this status and keep his 
established eligibility to vocational rehabilitation 
indefinitely, and was therefore advised to contact the VA 
rehabilitation counselor as soon as possible to discuss 
training plans.

A VA vocational rehabilitation and employment panel, in a 
decision rendered in August 2001, indicated that the 
veteran's vocational requests were not reasonably feasible.  
The panel indicated that choices and options were given to 
the veteran, however, considering the veteran's chronic 
disabilities, age, and functional limitations, the veteran's 
requests were not rehabilitation oriented.  The panel 
recommended discontinuance of the veteran's case until the 
veteran had more time to think about his requests and 
hopefully come to a more realistic set of vocational choices.

The veteran was seen again for counseling in late August 
2001.  The veteran was upset at that time that his case was 
put into an interrupted status, with the possibility of 
discontinuance.  It was again explained to the veteran that 
his case was placed into an interrupted status until a more 
reasonable and/or a more feasible vocational objective or 
goal could be established.  The veteran at that time 
indicated that he wished to start his own business of used 
car sales.  The counselor asked whether the veteran was still 
planning or pursuing his theology degree.  The veteran 
indicated that he was, but that he was also in the process of 
starting a used car business.  The counselor continued to ask 
questions regarding the veteran's interest in the theology 
field, however the veteran continued to revert back to self 
employment in the used car business.  The veteran showed the 
counselor an application for a bond/license to sell used 
cars.

The counselor then used the self employment section of the VA 
guidelines/regulations regarding self-employment plans to 
assist in counseling the veteran, including that the veteran 
needed to make a small business plan.  The veteran reported 
that he would contact the counselor within the next few weeks 
in order to discuss the small business plan.

The veteran was again seen in September 2001 for an 
unscheduled counseling visit.  When the counselor inquired as 
to the veteran's interest in a small business, the veteran 
stated "That little money is just not good enough, I deserve 
more."  The counselor asked the veteran how much he was 
spending to get his business started; the veteran indicated 
he was spending somewhere between $2,000 and $4,000.  The 
counselor asked the veteran what could be done that would 
benefit his vocational objectives the most.  The veteran 
indicated that he did not know, but that the subsistence 
allowance would be nice.  The counselor again asked the 
veteran what his true vocational interest was since the 
veteran had changed his mind so many times.  The veteran 
indicated that he was too busy to talk, and would get back to 
the counselor later.  The counselor requested that the 
veteran call the office in not more than two weeks to 
reschedule an appointment.

The veteran was again seen in October 2001 for vocational 
counseling.  At that time, the veteran indicated that he had 
made his mind up to pursue his Ph.D. in theology, while being 
sponsored by the Chapter 31 program, and would not take no 
for an answer.  The counselor explained to the veteran that 
obtaining a Ph.D. in theology was not reasonably feasible, 
due to the fact that the veteran had no or very limited 
college credits, and would not attend a local junior college 
for two semesters to show his aptitude and ability for 
college level training.  The counselor also noted that the 
veteran had stated that this degree was not for employment 
purposes, although the veteran's counselor had explained 
several times that employment was the expected outcome of the 
program.  It was also noted that testing indicated the 
veteran's level of ability to be high school or possibly 
junior college level work.

The veteran was sent a letter on October 2001 indicating that 
his vocational rehabilitation program had been discontinued 
effective October 10, 2001, because his vocational objective 
was not reasonably feasible or rehabilitation oriented.

At the veteran's hearing testimony in August 2006, he 
indicated that he had already received a Bachelor's degree in 
theology in 2005, and would be receiving a Masters degree in 
theology in 2007.  The veteran stated that he felt he was 
employable and had been offered a job the previous year, 
however, he had turned the job offer down because he wanted 
to finish his degree.

After a careful review of the evidence of record, the Board 
finds that the RO's placement of the veteran's Chapter 31 
benefits in interrupted status, and later discontinued 
status, was proper.  Initially, the Board points out that the 
discontinuance of the veteran's benefits was procedurally 
correct, as the veteran was not assigned to a discontinued 
status until over a month after the veteran's case had been 
placed in interrupted status.  The counselor further properly 
reviewed the case for discontinuance, evening referring the 
issue to a Vocational Rehabilitation Panel.  Therefore, the 
Board finds that the discontinuance of the veteran's benefits 
was, procedurally, properly done.

Further, the Board finds that the veteran's Chapter 31 
benefits were properly terminated because the veteran would 
not cooperate with the VA in formulating a plan of vocational 
rehabilitation.  The evidence, as cited above, shows that the 
veteran refused to work with the VA counselors in forming a 
feasible vocational goal.  As noted above, initially, the 
veteran alternated between several different vocational 
desires, including something with computing, theology, and 
running a self-employed business.  Finally however, the 
veteran decided that he wanted a Ph.D. in theology, and 
stated that he would achieve this goal with or without 
Chapter 31 help.  The VA counselors attempted to work with 
the veteran, as clearly noted above, offering to consider his 
request to attend theology school provided he attended a year 
of a community college and maintained a 2.0 grade point 
average.  However, the veteran made it clear several times 
that he did not wish to attend a community college.  Although 
the VA counselor offered a compromise of the veteran 
attending only one semester of community college, as opposed 
to his initial proposal of the veteran attending a year of 
community college before his request to enter a theological 
seminary would be considered, the veteran continued to refuse 
to cooperate in forming a rehabilitation plan.  As the 
veteran refused to cooperate with VA staff in developing a 
rehabilitation plan, the Board therefore finds that the 
veteran's Chapter 31 benefits were properly discontinued 
under 38 C.F.R. § 21.364.

Furthermore, the Board points out that the evidence of record 
clearly indicates that the veteran's purpose in seeking a 
Ph.D. in theology is not with the expectation of being 
employed subsequent to his education.  Although the veteran 
indicated in his recent hearing testimony that he did feel he 
was employable and was recently offered a job, as noted 
above, the veteran stated several times that he wanted to get 
a Ph.D. in theology because he has always wanted one, and was 
not concerned with getting a job subsequent to his education, 
and was more concerned with obtaining the benefits he felt he 
were due him.  The veteran was counseled numerous times that 
the purpose of vocational rehabilitation was an expectation 
that the veteran would pursue employment following vocational 
rehabilitation.  As the preponderance of the evidence of 
record indicates that the veteran's purpose in obtaining a 
theology degree was not to pursue employment, the Board again 
finds that the veteran's Chapter 31 benefits were properly 
terminated.

Finally, the Board points out that the veteran has, at this 
point, been awarded a Bachelor's degree and is working 
towards his Master's degree.  He also indicated that he has 
already been offered a job.  Therefore it appears that the 
veteran himself has overcome his previous serious employment 
handicap.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran's Chapter 31 benefits 
were properly terminated for the veteran's failure to 
cooperate with the VA in establishing his plan of vocational 
rehabilitation.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

The discontinuance of the veteran's Vocational Rehabilitation 
program benefits, pursuant to 38 U.S.C.A. Chapter 31, was 
proper.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


